                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA


LANA GRAHAM,                                 )
                                             )
          Plaintiff,                         )
                                             )
v.                                           )         Case No. CIV-19-00793-PRW
                                             )
CSAA FIRE AND CASUALTY                       )
INSURANCE COMPANY,                           )
                                             )
          Defendant.                         )


                                         ORDER

          Defendant CSAA Fire and Casualty Insurance Company removed this case from

state court on August 28, 2019, 1 more than one year from the date this action was

commenced, April 30, 2018. 2 The Notice of Removal (Dkt. 1) argues that an exception to

the 1-year deadline set forth in 28 U.S.C. § 1446(c)(1) applies because two recently

dismissed diversity-spoiling defendants, insurance agent Gary Wise and Automobile Club

of Oklahoma d/b/a AAA Oklahoma, had been sued in bad faith.

          Plaintiff Lana Graham now seeks remand, arguing that she sued AAA and Mr. Wise

in good faith because Mr. Wise made a misrepresentation to her that she must join AAA in

order to purchase homeowner’s insurance from CSAA. Plaintiff also claims that until now

CSAA never asserted that she had no valid claim against Mr. Wise or that he had been



1
    Notice of Removal (Dkt. 1) at 1.
2
    Pl.’s Pet. (Dkt. 1-1) at 1.


                                             1
fraudulently joined to defeat removal, that she engaged in extensive summary judgment

briefing with respect to her claims against Mr. Wise and AAA, that the state court denied

the non-diverse defendants’ motion for summary judgment, and that she engaged in

settlement negotiations regarding her claims against Mr. Wise and AAA. On this last point,

Plaintiff relies on CSAA’s offer to agree not to remove the case if she would dismiss AAA

as proof that CSAA viewed Mr. Wise and AAA as legitimate defendants.

      “The ‘bad faith’ exception to § 1446(c)(1)’s one-year removal limitation is of recent

vintage, 3 and the Tenth Circuit has yet to provide guidance on its application. But some

courts—including this one—have adopted a two-step analysis from Aguayo v. AMCO

Insurance Co., 59 F. Supp. 3d 1225 (D.N.M. 2014). 4 Aguayo’s two-step analysis proposes

a burden-shifting framework:

      First, the Court inquires whether the plaintiff actively litigated against the
      removal spoiler in state court: asserting valid claims, taking discovery,
      negotiating settlement, seeking default judgments if the defendant does not
      answer the complaint, et cetera. Failure to actively litigate against the
      removal spoiler will be deemed bad faith; actively litigating against the
      removal spoiler, however, will create a rebuttable presumption of good faith.
      Second, the defendant may attempt to rebut this presumption with evidence
      already in the defendant’s possession that establishes that, despite the
      plaintiff’s active litigation against the removal spoiler, the plaintiff would not
      have named the removal spoiler or would have dropped the spoiler before
      the one-year mark but for the plaintiff’s desire to keep the case in state court.
      The defendant may introduce direct evidence of the plaintiff’s bad faith at

3
  Holman v. Coventry Health & Life Ins. Co., No. 5:17-cv-00886-HE, 2017 WL 5514177,
at *2 (W.D. Okla. Nov. 17, 2017). It became effective on January 6, 2012. Federal Courts
Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, § 105(a), 125 Stat.
758, 762.
4
 Rowan v. State Farm Fire & Cas. Co., No. 5:19-cv-00205-PRW, 2019 WL 4166697, at
*5 & n.34 (W.D. Okla. Sept. 3, 2019) (applying Aguayo’s two-step analysis and collecting
other cases that have done the same).


                                              2
         this stage—e.g., electronic mail transmissions in which the plaintiff states
         that he or she is only keeping the removal spoiler joined to defeat removal—
         but will not receive discovery or an evidentiary hearing in federal court to
         obtain such evidence. 5

         Plaintiff here has established that she actively litigated her case against Mr. Wise

and AAA. First, Plaintiff conducted non-token discovery with respect to her claims against

Mr. Wise and AAA. 6 Second, a motion for summary judgment with respect to Mr. Wise

and AAA was extensively litigated, and the state court ultimately denied that motion,

finding that neither Mr. Wise nor AAA were entitled to judgment as a matter of law—a

finding that precludes a conclusion that Plaintiff’s claims against them lacked legal

footing. 7 Third, the parties engaged in settlement discussions and attempted to schedule a

private mediation with regard to Plaintiff’s claims against Mr. Wise and AAA. 8

Additionally, counsel for CSAA, who also represented Mr. Wise and AAA, sought

dismissal of the non-diverse defendants in exchange for an agreement not to remove the

case against CSAA after the dismissal. 9




5
    Aguayo, 59 F. Supp. 3d at 1262-63.
6
    See Pl.’s Reply (Dkt. 10) at 4.
7
    See id.; State Court’s Appearance Docket (Dkt. 1-24) at 4–5.
8
  See id. at 5; Defs.’ Jt. Offer to Confess (Dkt. 7-10) at 1 (offering to confess judgment
against all three Defendants if Plaintiff would accept payment of $30,0001.00); E-mail
from Celia Elwell, Mansell Engel & Cole, to Lisa Clark, Ryan Whaley Coldiron Jantzen
Peters & Webber, PLLC (Dkt. 7-14) at 1 (Aug. 15, 2019) (discussing possible mediation
dates).
9
  See Pl.’s Mot. to Remand (Dkt. 7) at 2 (quoting E-mail from Gerard Pignato, Pignato
Cooper Kolker & Roberson, PC, to Adam Engel, Mansel Engel & Cole (Dkt. 7-1) at 1
(June 13, 2018)); Pl.’s Reply (Dkt. 10) at 5.


                                              3
         In response, CSAA points to the timing of the dismissal, that Plaintiff only

addressed four interrogatories and five requests for production to Mr. Wise, and that

Plaintiff’s claim against AAA was of little value. CSAA concedes that it offered not to

remove the case if Plaintiff would dismiss Mr. Wise and AAA, and says that it would not

have removed the case had Plaintiff accepted. But because Plaintiff did not accept its offer,

CSAA removed the case once she voluntarily dismissed Mr. Wise and AAA. CSAA also

concedes that it lacks any “smoking gun” that would prove that Plaintiff’s subjective intent

in suing Mr. Wise and AAA was to defeat diversity.

         This litigation history is enough to establish a presumption of good faith. Plaintiff

conducted discovery, talked settlement, and vigorously litigated a summary judgment

motion that she won, which necessarily means that the state court judge found that her

claims against Mr. Wise and AAA were viable enough to warrant a trial.

         To rebut the presumption of good faith, CSAA “must present strong, relatively

compelling evidence, direct or circumstantial, of the plaintiff’s subjective intent in order to

rebut the presumption of good faith,” 10 but none of CSAA’s evidence comes close to

meeting this standard. CSAA simply has nothing to prove that Plaintiff’s dismissal of Mr.

Wise and AAA at the time of the filing of the final pretrial report in state court was anything

other than what she says it was: a matter of trial strategy in deciding which claims to focus

on at trial.




10
     Holman, 2017 WL 5514177, at *2.


                                               4
         Plaintiff asks for its attorney fees and costs incurred in seeking remand. Section

1447(c) provides that “[a]n order remanding the case may require payment of just costs

and any actual expenses, including attorney fees, incurred as a result of the removal.” 11

While an award of fees is within the discretion of the Court, 12 “[a]bsent unusual

circumstances, courts may award attorney’s fees under § 1447(c) only where the removing

party lacked an objectively reasonable basis for seeking removal.” 13 Upon consideration

of all the facts and circumstances of this removal, the Court concludes that an award of

attorney fees and costs to the Plaintiff is justified. Defendant CSAA lacked an objectively

reasonable basis to conclude that it was appropriate to remove the case some 18 months

after its filing, after summary judgment in favor of the diversity-spoiling defendants had

been denied, and on the eve of trial having never once sought dismissal of the

diversity-spoiling defendants on the basis that they had been sued in bad faith.

         For the reasons stated above, the Court GRANTS Plaintiff’s Motion to Remand

(Dkt. 7). This case is REMANDED to the District Court of Beckham County, State of

Oklahoma. The Plaintiff’s request for costs and expenses is GRANTED. Plaintiff is hereby

DIRECTED to submit a motion by no later than May 1, 2020, that states the amount of

costs and attorney fees sought or provides a fair estimate of them. Defendant may file a




11
     28 U.S.C. § 1447(c) (2012).
12
  Martin v. Franklin Capital Corp., 393 F.3d 1143, 1146 (10th Cir. 2004), aff’d, 546 U.S.
132 (2005).
13
     Martin, 546 U.S. at 141.


                                             5
response disputing only the amount of costs and attorney fees by no later than May 8, 2020.

No further briefing will be allowed absent leave of court.

       IT IS SO ORDERED THIS 8th day of April, 2020.




                                             6
